           Case 1:20-cv-00706-DAD-EPG Document 8 Filed 06/23/20 Page 1 of 16
     John Buse (SBN 163156)
 1   CENTER FOR BIOLOGICAL DIVERSITY
 2   1212 Broadway, Suite 800, Oakland, CA 94612
     Tel: 510-844-7100
 3   Fax: 510-844-7150
     Email: jbuse@biologicaldiversity.org
 4
     Attorney for Plaintiff Center for Biological Diversity
 5

 6   E. Robert Wright (SBN 51861)
     LAW OFFICE OF E. ROBERT WRIGHT
 7   909 12th Street, Suite 202
     Sacramento, California 95814
 8   Tel: (916) 557-1104
     Fax: (916) 557-9669
 9
     Email: bwrightatty@gmail.com
10
     Attorney for Plaintiffs Restore the Delta and
11   Planning and Conservation League
12   Adam Keats (SBN 191157)
     LAW OFFICE OF ADAM KEATS, PC
13
     303 Sacramento Street, 2nd Floor
14   San Francisco, CA 94111
     Tel: (415) 430-9403
15   Email: adam@keatslaw.org
16   Attorney for Plaintiffs Restore the Delta and
17   Planning and Conservation League

18                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
19
     CENTER FOR BIOLOGICAL DIVERSITY;                          Case No. 1:20-CV-00706-DAD-EPG
20   RESTORE THE DELTA; and PLANNING
     AND CONSERVATION LEAGUE,                                  PROOF OF SERVICE OF
21                                                             SUMMONS, COMPLAINT,
                                                               AND OTHER DOCUMENTS
22           Plaintiffs,
                                                               Date: October 20, 2020
23                   v.                                        Time: 10:30 AM
                                                               Dept.: Courtroom 10 (6th Floor)
24                                                             Judge: Hon. Erica P. Grosjean
     UNITED STATES BUREAU OF                                   U.S. Magistrate Judge
25   RECLAMATION; DAVID BERNHARDT, in
     his official capacity as Secretary of the Interior;
26   and UNITED STATES DEPARTMENT OF
     THE INTERIOR,
27
             Defendants.
28

                                                           1
           Case 1:20-cv-00706-DAD-EPG Document 8 Filed 06/23/20 Page 2 of 16
     Plaintiffs served copies of the following documents:
 1

 2                  • Summons in a Civil Case

 3                  • Complaint for Declaratory and Injunctive Relief

 4                  • Civil Cover Sheet
 5
                    • Notice of Related Cases
 6
                    • Order Setting Mandatory Scheduling Conference
 7
                    • Magistrate Judge Consent in Civil Cases: Know Your Rights!
 8
                    • Notice of Availability-Voluntary Dispute Resolution
 9
10                  • Order Relating Case and Reassigning District and Magistrate Judges

11   Pursuant to Rule 4(i)(2) of the Federal Rules of Civil Procedure via certified mail on June 1,
12   2020 to the following:
13
            Civil Process Clerk                           United States Bureau of Reclamation
14          Office of the United States Attorney          1849 C Street NW
            2500 Tulare Street, Suite 4401                Washington, D.C. 20240
15          Fresno, CA 93721
16
            David Bernhardt, Secretary of the             United States Department of the Interior
17          Interior                                      1849 C Street NW
            1849 C Street NW                              Washington, D.C. 20240
18          Washington, D.C. 20240
19

20          According to the USPS Tracking Results and certification tracking numbers provided by
21
     the U.S. Postal Service, the Civil Process Clerk received the documents on June 3, 2020, the
22
     United States Bureau of Reclamation and the United States Department of the Interior received
23
     the documents on June 5, 2020 and David Bernhardt, Secretary of the Interior, received the
24

25   documents on June 8, 2020. Copies of the certified mail receipts and USPS Tracking Results

26   confirming delivery are attached as Exhibit 1.

27

28

                                                      2
           Case 1:20-cv-00706-DAD-EPG Document 8 Filed 06/23/20 Page 3 of 16

 1

 2   Respectfully submitted,

 3   Dated: June 23, 2020              /s/ John Buse
                                       John Buse
 4                                     CENTER FOR BIOLOGICAL DIVERSITY
                                       Attorney for Plaintiff Center for Biological Diversity
 5

 6   Dated: June 23, 2020              /s/ E. Robert Wright
                                       E. Robert Wright
 7                                     LAW OFFICE OF E. ROBERT WRIGHT
 8                                     Adam Keats
                                       LAW OFFICE OF ADAM KEATS, PC
 9
                                       Attorneys for Plaintiffs Restore the Delta and
10                                     Planning and Conservation League
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                           3
Case 1:20-cv-00706-DAD-EPG Document 8 Filed 06/23/20 Page 4 of 16




                            EXHIBIT 1

             Proof of Service of Certified Mail Receipts

               Case No. 1:20-CV-00706-DAD-EPG
               Case
                Case1:20-cv-00706-DAD-EPG
                     1:20-cv-00706-AWI-BAM Document
                                           Document 83 Filed
                                                       Filed 06/23/20
                                                             05/20/20 Page
                                                                      Page 51 of
                                                                              of 16
                                                                                 3
                        UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA


CENTER FOR BIOLOGICAL DIVERSITY , ET
AL. ,

                             V.                               SUMMONS IN A CIVIL CASE
UNITED STATES BUREAU OF RECLAMATION
, ET AL. ,
                                                       CASE NO: 1:20−CV−00706−AWI−BAM




   TO: David Bernhardt, United States Bureau of
Reclamation, United States Department of the
Interior
Defendant's Address:




   YOU ARE HEREBY SUMMONED and required to serve on



John T. Buse
Center For Biological Diversity
1212 Broadway, Suite 800
Oakland, CA 94612

an answer to the complaint which is served on you with this summons, within 60 days after
service of this summons on you, exclusive of the day of service. If you fail to do so, judgment by
default will be taken against you for the relief demanded in the complaint. Any answer that you serve
on the parties to this action must be filed with the Clerk of this Court within a reasonable period
of time after service.




  KEITH HOLLAND
CLERK




  /s/ T. Lundstrom



(By) DEPUTY CLERK
Case
 Case1:20-cv-00706-DAD-EPG
      1:20-cv-00706-AWI-BAM Document
                            Document 83 ISSUED
                                        Filed
                                         Filed 06/23/20
                                               05/20/20    Page
                                                           Page 62 ofof 16
                                                                         3
                                                ON 2020−05−20 15:09:09.0 , Clerk
                                                          USDC EDCA
                      Case
                       Case1:20-cv-00706-DAD-EPG
                            1:20-cv-00706-AWI-BAM Document
                                                  Document 83 Filed
                                                              Filed 06/23/20
                                                                    05/20/20 Page
                                                                             Page 73 of
                                                                                     of 16
                                                                                        3
                                                              RETURN OF SERVICE
                                                          DATE
Service of the Summons and complaint was made by me (1)            June 1, 2020
NAME OF SERVER (PRINT)                                    TITLE
 Theresa Rettinghouse                                             Paralegal

Check one box below to indicate appropriate method of service




               Served personally upon the defendant. Place where served: _______________________________________
               ________________________________________________________________________
               Left copies thereof at the defendant's dwelling house or usual place of bode with a person of suitable age and
               discretion then residing therein.

               Name of person with whom the summons and complaint were left:__________________________________

               Returned unexecuted:_____________________________________________________________________
               _________________________________________________________________________
               ________________________________________________________________________
           X Other (specify) :_________________________________________________________________________
                               Pursuant to Rule 4 (i)(2) of the Federal Rules of Civil Procedure , sent copies by certified mail to the
               civil process clerk at the United States Attorney's Office, United States Bureau of Reclamation,
               ________________________________________________________________________
               ________________________________________________________________________
                David Bernhardt, Secretary of the Interior and United States Department of the Interior.


                                                          STATEMENT OF SERVICE FEES
TRAVEL                                       SERVICES                                               TOTAL

                                                            DECLARATION OF SERVER

             I declare under penalty of perjury under the laws of the United States of America that the foregoing information
          contained in the Return of Service and Statement of Service Fees is true and correct.


          Executed on              June 22, 2020
                                 ___________________                          _______________________________________
                                               Date                           Signature of Server

                                                                              1212 Broadway, Suite 800, Oakland CA 94612
                                                                              _______________________________________
                                                                              Address of Server
Case 1:20-cv-00706-DAD-EPG Document 8 Filed 06/23/20 Page 8 of 16
6/8/2020                                                    USPS.com® - USPS Tracking® Results
                   Case 1:20-cv-00706-DAD-EPG Document 8 Filed 06/23/20 Page 9 of 16
           ALERT: DUE TO LIMITED TRANSPORTATION AVAILABILITY AS A RESULT OF NATIONWIDE CO…


   USPS Tracking
                                           ®                                                                    FAQs   




                                                 Track Another Package                  +




                                                                                                              Remove   
   Tracking Number: 70192970000005961222

   Your item was delivered to the front desk, reception area, or mail room at 11:19 am on June 8,
   2020 in WASHINGTON, DC 20240.




                                                                                                                       Feedback
     Delivered
   June 8, 2020 at 11:19 am
   Delivered, Front Desk/Reception/Mail Room
   WASHINGTON, DC 20240

   Get Updates        




                                                                                                                 
       Text & Email Updates


                                                                                                                 
       Tracking History


                                                                                                                 
       Product Information



                                                              See Less      




                                 Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=70192970000005961222%2C                  1/2
Case 1:20-cv-00706-DAD-EPG Document 8 Filed 06/23/20 Page 10 of 16
6/8/2020                                                 USPS.com® - USPS Tracking® Results
                    Case 1:20-cv-00706-DAD-EPG Document 8 Filed 06/23/20 Page 11 of 16
           ALERT: DUE TO LIMITED TRANSPORTATION AVAILABILITY AS A RESULT OF NATIONWIDE CO…


   USPS Tracking
                                               ®                                                  FAQs   




                                                   Track Another Package            +




                                                                                                Remove   
   Tracking Number: 70192970000005960065

   Your item was delivered to the front desk, reception area, or mail room at 11:03 am on June 5,
   2020 in WASHINGTON, DC 20240.




                                                                                                         Feedback
     Delivered
   June 5, 2020 at 11:03 am
   Delivered, Front Desk/Reception/Mail Room
   WASHINGTON, DC 20240

   Get Updates          




                                                                                                   
       Text & Email Updates


                                                                                                   
       Tracking History


                                                                                                   
       Product Information



                                                          See Less      




                                    Can’t find what you’re looking for?
                           Go to our FAQs section to find answers to your tracking questions.
https://tools.usps.com/go/TrackConfirmAction                                                                   1/2
Case 1:20-cv-00706-DAD-EPG Document 8 Filed 06/23/20 Page 12 of 16
6/8/2020                                                   USPS.com® - USPS Tracking® Results
                  Case 1:20-cv-00706-DAD-EPG Document 8 Filed 06/23/20 Page 13 of 16
           ALERT: DUE TO LIMITED TRANSPORTATION AVAILABILITY AS A RESULT OF NATIONWIDE CO…


   USPS Tracking
                                           ®                                                                       FAQs   




                                                Track Another Package                  +




                                                                                                                 Remove   
   Tracking Number: 70192970000005961208

   Your item was delivered to the front desk, reception area, or mail room at 11:03 am on June 5,
   2020 in WASHINGTON, DC 20240.




                                                                                                                          Feedback
     Delivered
   June 5, 2020 at 11:03 am
   Delivered, Front Desk/Reception/Mail Room
   WASHINGTON, DC 20240

   Get Updates        




                                                                                                                    
       Text & Email Updates


                                                                                                                    
       Tracking History


                                                                                                                    
       Product Information



                                                             See Less      




                                Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=3&text28777=&tLabels=70192970000005961208%2C%2C                  1/2
Case 1:20-cv-00706-DAD-EPG Document 8 Filed 06/23/20 Page 14 of 16
6/8/2020                                                   USPS.com® - USPS Tracking® Results
                  Case 1:20-cv-00706-DAD-EPG Document 8 Filed 06/23/20 Page 15 of 16
           ALERT: DUE TO LIMITED TRANSPORTATION AVAILABILITY AS A RESULT OF NATIONWIDE CO…


   USPS Tracking
                                           ®                                                                       FAQs   




                                                Track Another Package                  +




                                                                                                                 Remove   
   Tracking Number: 70192970000005961215

   Your item was delivered to the front desk, reception area, or mail room at 10:32 am on June 3,
   2020 in FRESNO, CA 93721.




                                                                                                                          Feedback
     Delivered
   June 3, 2020 at 10:32 am
   Delivered, Front Desk/Reception/Mail Room
   FRESNO, CA 93721

   Get Updates        




                                                                                                                    
       Text & Email Updates


                                                                                                                    
       Tracking History


                                                                                                                    
       Product Information



                                                             See Less      




                                Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=3&text28777=&tLabels=70192970000005961215%2C%2C                  1/2
          Case 1:20-cv-00706-DAD-EPG Document 8 Filed 06/23/20 Page 16 of 16

 1                                    CERTIFICATE OF SERVICE
 2
     I hereby certify that I electronically filed the foregoing with the Clerk of the Court via the
 3   CM/ECF system, which will send notification to the attorneys of record in this case.

 4   Dated: June 23, 2020

 5
                                                                   /s/ John Buse
 6                                                                 John Buse
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
